_____________

                                  No. 95-3447MN
                                  _____________

Randall H. Smith,                       *
                                        *
                   Appellant,           *
                                        *   Appeal from the United States
     v.                                 *   District Court for the District
                                        *   of Minnesota.
Shirley S. Chater,                      *
Commissioner of Social Security *       [UNPUBLISHED]
Administration, *
                                        *
                   Appellee.            *
                                  _____________

                          Submitted:    July 18, 1996

                               Filed: July 30, 1996
                                   _____________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                              _____________


PER CURIAM.


     Randall H. Smith appeals the district court's grant of summary
judgment affirming the Commissioner's decision to deny Smith disability
insurance benefits.     After careful review of the parties' briefs and the
administrative record, we affirm for the reasons stated in the district
court's opinion.    See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.